Citation Nr: 1036026	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB), 
claimed as positive TB test and spots on the lung.

2.  Entitlement to service connection for sleep apnea, to include 
as due to service-connected sinusitis and deviated septum.

3.  Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from 
May 1973 to June 2003.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of September 2004 and August 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, VA.  

In September 2004, the RO denied the Veteran's service-connection 
claim for a positive TB test and spots on the lungs.  
Subsequently, in August 2006 the RO also denied the Veteran's 
service-connection claims for sleep apnea and for Parkinson's 
disease.  The Veteran disagreed with these decisions, and 
perfected timely appeals as to each issue.

Hearing requests

The Veteran requested a personal hearing before a Member of the 
Board at the VA Central Office in Washington, D.C.  The hearing 
was originally scheduled for July 2009, but was postponed on the 
Veteran's motion in July 2009 and again in September 2009.  
Subsequently, the appellant was scheduled for a central office 
hearing in January 2010.  The appellant requested postponement of 
that hearing and a change to a videoconference hearing in a 
December 2009 submission from his representative.  The 
undersigned Veteran's Law Judge (VLJ) determined that the Veteran 
provided good cause for his motion to reschedule.  As such, the 
Veteran's claims were remanded in January 2010 so that a 
videoconference hearing at the RO could be scheduled. 

In compliance with the Board's remand instructions, the RO sent 
the Veteran a letter dated May 12, 2010 notifying the Veteran 
that he had been scheduled for a June 14, 2010 videoconference 
hearing at the RO.  The Veteran was specifically notified that he 
"may make a request for a change in hearing date up to two weeks 
before [his] scheduled hearing," and if "good cause for the 
rescheduling is shown, your hearing will be rescheduled . . . ."  
On July 11, 2010, three days before his scheduled hearing, the RO 
received the Veteran's written request to cancel his 
videoconference hearing and to reschedule him for a hearing at 
the VA Central Office in Washington, D.C.  See the Veteran's June 
11, 2010 Statement in Support of Claim.  The Veteran has since 
offered no explanation as to why he would like his hearing 
rescheduled for a fifth time.  

One request for a change in a hearing date may be granted without 
cause, though subsequent changes may be granted only where good 
cause is shown.  38 C.F.R.     § 20.702(c)(1) (2009).  Examples 
of good cause include, but are not limited to, illness, 
difficulty in obtaining records, and unavailability of a 
necessary witness.      38 C.F.R. § 20.702(c)(2) (2009).  Here, 
the RO has already rescheduled the Veteran's hearing date four 
times.  Because the Veteran filed his fifth request to reschedule 
only three days prior to the scheduled hearing date, without any 
explanation as to why a new hearing should be scheduled, the 
Board does not find that good cause is shown.  As such, a new 
hearing need not be rescheduled; the Board will therefore proceed 
with the adjudication of the Veteran's claims.  

Remanded claims

The Veteran's sleep apnea and Parkinson's disease claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence of record does not support a finding that 
tuberculosis currently exists.


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by the Veteran's 
military service and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims entitlement to service-connection for 
tuberculosis.  As discussed elsewhere in this decision, the 
issues of entitlement to service connection for sleep apnea and 
Parkinson's disease are being remanded for additional 
development.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letters mailed in April 2004 and April 2008.  To the 
extent that the Veteran may not have been provided with complete 
notice until after the initial adjudication, the Board finds that 
there is no prejudice to him in proceeding with the issuance of a 
final decision.  Following the provision of the required notice 
and the completion of all indicated development of the record, 
the RO readjudicated the Veteran's claim in February 2009.                
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim].  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.  

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, his post-service VA and private 
treatment records, his lay statements, and medical treatises 
pertaining to tuberculosis infections have been obtained.  

The Veteran was not afforded VA examinations to address his TB 
claim.  The Board is aware of the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), which held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or that a disease, manifested in accordance with presumptive 
service connection regulations, occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

However, a medical examination as to the Veteran's perfected 
service-connection claim is unnecessary in this case.  As 
discussed in more detail below, there is no competent medical 
evidence of record demonstrating that the Veteran has 
tuberculosis [McLendon element (1)].  The Board recognizes that 
the Veteran is competent to describe his own observable 
symptomatology, but he is not competent to diagnose himself with 
tuberculosis or a specific lung disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer].  
Under these circumstances, a VA examination is not required.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case the evidence 
does not include a current medical diagnosis of tuberculosis or 
any disability associated with TB.  

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
non prejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim, and he has 
retained the services of a representative.  See 38 C.F.R. § 3.103 
(2009).  

Accordingly, the Board will address the merits of the claim.

Relevant law and regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Service connection may be granted on a presumptive basis for 
certain chronic disabilities, including active tuberculosis, when 
such is manifested to a compensable degree within the initial 
post service year. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current disability.           
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Essential to the award of service connection is the first Hickson 
element, existence of a disability.  Without it, service 
connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) [noting that service connection presupposes 
a current diagnosis of the claimed disability]; see also Chelte 
v. Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].

Analysis

In essence, the Veteran contends that he currently has 
tuberculosis based on a positive in-service TB test, and spots on 
the lungs that were discovered during his active service.  See 
the Veteran's April 22, 2006 Notice of Disagreement (NOD), page 
2.  

As noted above, to establish service connection for the claimed 
disorder on a direct basis, there must be (1) evidence of a 
current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the two.  See Hickson, 12 Vet. App. at 253.  

Turning first to Hickson element (2), in-service disease or 
injury, the Veteran's service records clearly demonstrate that 
the Veteran was a positive reactor to TB testing in January 1973.  
X-rays of the Veteran's chest subsequently showed a granuloma on 
the Veteran's lung.  See the Veteran's November 22, 1988 
Radiologic Consultation Request/Report.  Based on these reports, 
in-service injury is arguably demonstrated.  Hickson element (2) 
is therefore satisfied.
Moving next to crucial element (1), current disability, there is 
no medical evidence of record demonstrating that the Veteran has 
a current diagnosis of tuberculosis, or that the Veteran 
experienced active tuberculosis within the one year presumptive 
period outlined in 38 C.F.R. § 3.309(a) above.  A July 2004 QTC 
examiner specifically determined upon review of the Veteran's 
medical history and pulmonary testing that the Veteran has "no 
active pulmonary parenchymal disease, no infiltrate in the lungs, 
[and] no pleural effusion."  See the July 2004 QTC examiner's 
report, page 2.  

The QTC examiner's findings are consistent with those noted in a 
prior in-service treatment report dated in 2001, which 
acknowledges the Veteran's lung granuloma, but specifically notes 
that the Veteran has "no active cardiopulmonary pathology."  
See the Veteran's May 18, 2001 Radiologic Examination Report.  
Additionally, a private examiner determined that the Veteran's 
lungs were "clear" at examinations occurring in September 2004, 
November 2004, February 2005, and March and April 2005.  See the 
Veteran's Complete History and Physical by Dr. L.  Recent VA 
treatment reports also indicate that the Veteran's chest is clear 
to auscultation and equal bilaterally.  See, e.g., the Veteran's 
May 19, 2009 Primary Care Initial Evaluation Note.  

There is no medical evidence of record contrary to these 
findings.  The Veteran has had ample opportunity to secure 
medical evidence in his favor and submit the same to VA.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA benefits]. 

As referenced above, the Veteran has submitted medical treatises 
in support of his tuberculosis claim.  The Board notes that 
medical treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific articles 
and research reports and analyses].  However, in this case, the 
treatise evidence submitted, although credible, is not relevant 
to the Veteran's claim, as it is of a general nature and does not 
contain any information or analysis specific to the Veteran's 
case or the circumstances of his own service.  As such, the 
treatise evidence submitted by the Veteran is of no probative 
value.  The Court has held on several occasions that medical 
evidence that is speculative, general or inconclusive in nature 
cannot support a claim.  See generally Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

The Board has no reason to doubt the Veteran's lay assertions 
that he has experienced occasional chest pain.  Indeed, the 
Veteran is competent to testify as to such observable 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Crucially however, tuberculosis is a complex latent disability 
that can only be competently diagnosed by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
[noting, in a footnote, that sometimes a layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer].  As such, the Veteran's lay assertions do not 
constitute competent clinical diagnoses of an existing active 
tuberculosis disability.  See 38 C.F.R. § 3.159(a)(1) (2009) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].

In the absence of any diagnosed residual disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection cannot be granted if the claimed 
disability does not exist].  Accordingly, Hickson element (1) has 
not been met as to the Veteran's tuberculosis claim, and it fails 
on this basis alone.  The benefit sought on appeal is denied.


ORDER

Service connection for tuberculosis is denied.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
remaining issues must be remanded for further procedural and 
evidentiary development.  

Sleep apnea claim

In essence, the Veteran asserts that his current sleep apnea 
disability had its onset during his active duty military service.  
In the alternative, the Veteran also asserts that his sleep apnea 
was caused or aggravated by his service-connected chronic 
sinusitis and/or deviated septum.  See the March 2010 Statement 
of Accredited Representation.  

In order for service connection to be granted on a direct basis, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) a nexus or 
relationship between the two.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.            38 C.F.R. § 
3.310(a) (2009).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R.     § 3.310(a).  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The Board notes in passing that the regulation pertaining to 
secondary service connection was amended during the course of the 
Veteran's appeal, effective October 10, 2006.  Under the revised 
regulation, the rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  See 38 C.F.R. § 3.310(b) 
(2009).  This requirement was not contained in prior versions of 
the regulation.  See 38 C.F.R.        § 3.310 (2006).  The Board 
notes that the amendments to this section are not liberalizing.  
Because the current version of the regulation went into effect 
after the Veteran originally filed his service-connection claim 
in October 2005, the Board will apply the former version of the 
regulation.

It is undisputed that the Veteran currently has sleep apnea.  
Private examination reports note that sleep apnea was first 
diagnosed in December 2004.                      See the December 
16, 2004 polysomnography study administered by Dr. R.D.H.  

It is also undisputed that the Veteran complained of snoring and 
fatigue at various times during his 30 years of military service.  
The RO has since awarded the Veteran service-connection for 
chronic sinusitis and for deviation of the nasal septum in August 
2006 and April 2008 respectively.   The Veteran contends that his 
sleep apnea either had its onset during service, or was caused or 
aggravated by his service-connected sinusitis or deviated septum.

Pertinently, there is no opinion of record addressing the 
etiology of the Veteran's sleep apnea.  As such, the Board 
believes an examination should be scheduled to determine the 
nature of the Veteran's sleep apnea and its relationship, if any, 
to his active duty service and/or to his service-connected 
sinusitis or deviated septum.   See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Parkinson's disease claim

The Veteran contends that his Parkinson's disease either had its 
onset in service, or was caused by an in-service head injury or 
in-service exposure to toxins while he served in fire protection 
units, to include asbestos and burning oil, paint, and metal.     
See the Veteran's December 29, 2007 Notice of Disagreement, page 
2.  

As discussed above, in order for service connection to be granted 
on a direct basis, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; and 
(3) a nexus or relationship between the two.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

There is no question that the Veteran currently has Parkinson's 
disease.                See the Veteran's October 7, 2006 private 
treatment report of Dr. L.S.S. Additionally, the Veteran's 
service treatment records clearly demonstrate that the Veteran 
injured his head and face in a motor vehicle accident during 
active duty service in 1994.  See the Veteran's January 19, 1994 
Inpatient Treatment Record Cover Sheet [indicating that the 
Veteran sustained closed head injuries when he stepped back to 
avoid an oncoming car and fell on ice].  

The Veteran's DD-214 also indicates that he participated in 
onboard damage control and fire fighting.  The Board finds no 
reason to doubt that the Veteran served in fire protection units 
for a portion of his thirty year career, and during that time was 
exposed to certain toxins to include smoke from fires.  The 
Veteran's treatment records include a notation from the Asbestos 
Medical Surveillance Program upon which the Veteran indicated 
that he had been exposed to asbestos dust or worked regularly 
with asbestos during his Navy career.  See the Veteran's 
September 27, 1984 Chronological Record of Medical Care.   

As with the Veteran's sleep apnea, there is no opinion of record 
addressing the etiology of the Veteran's Parkinson's disease.  As 
such, the Board believes an examination should be scheduled to 
determine the nature of the Veteran's Parkinson's disease and its 
relationship, if any, to his active duty service.             See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2009).   

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request information regarding any 
additional treatment he may have received 
for his sleep apnea or Parkinson's 
disease.  Thereafter, VBA should take 
appropriate steps, if any, to secure any 
medical treatment records so identified 
that are not already of record, and 
associate them with the Veteran's VA 
claims folder.  Efforts to obtain these 
records should also be memorialized in the 
Veteran's VA claims folder.

2.  The VBA should then schedule the 
Veteran for a sleep disorder examination.  
The examiner should review the Veteran's 
VA claims folder and a copy of this 
REMAND, and after a thorough examination, 
should provide an opinion, with supporting 
rationale, as to the following questions:

(a.)  Is it as likely as not (50 
percent or higher degree of 
probability) that the Veteran's sleep 
apnea had its onset in, or is related 
to his active duty military service, 
to include his in-service complaints 
of fatigue or snoring?

(b.)  Is it as likely as not that the 
Veteran sleep apnea was caused by his 
service-connected sinusitis and/or 
deviated septum?

(c.)  Is it as likely as not that the 
Veteran's sleep apnea was aggravated 
beyond its normal progression by his 
service-connected sinusitis and/or 
deviated septum?  The examiner is 
informed that aggravation is defined 
for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms, beyond its natural 
progression.  
      
A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  If the examiner 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinion could not 
be rendered.  

3.  The VBA should also schedule the 
Veteran for a neurological examination.  
The examiner should review the Veteran's 
VA claims folder and a copy of this 
REMAND, and after a thorough examination, 
should provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that the Veteran's Parkinson's 
disease had its onset in, or is related to 
his active duty military service, to 
include his 1994 closed head injury, or to 
his exposure to fumes from fire and/or 
asbestos.

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the RO 
should review the Veteran's entire record, 
and readjudicate the Veteran's claims.  If 
any of the claims are denied, the RO 
should provide the Veteran with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


